DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, 13, 16 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Messersmith et al. U.S. Publication No. (20080274980 A1) in view of Stopek et al. U.S. Publication No. (2011/0125185 A1) and evidenced by Khosravi et al. U.S. Publication No. (20050149117 A1).
With respect to claim 2, Messersmith et al. substantially discloses composition for a hydrogel [0003] comprising: a multi-arm polyethylene glycol terminated with a thiol or 4-armed PEG-Cys (A)[0061, Cys or cysteine is a thiol] and (abstract, a thioester readily reacts with a N-terminal thiol (cysteine) and a multi-arm polyethylene glycol terminated with a maleimide [0061, 4-armed PEG-ThE (B) to form hydrogel, maleimide-terminated peptides]; wherein the composition is in an injectable form and crosslinkable [0032]-[0033] and wherein the composition has a gelation time ranging from 0.1 seconds to 30 minutes [0130, table 1, shows gelation time of 25, 15 and 6 minutes).  
Messersmith et al. substantially discloses the invention as claimed except the composition is to create a partial or full occlusion within a body lumen.  Messersmith et al. however, discloses are hydrophilic polymeric networks which can absorb and retain large amounts of water and hydrogels are being utilized as tissue repair, tissue engineering, surgical sealants and adhesives.  In addition, the problem being solved in Messersmith et al. invention is for biocompatible hydrogels capable of deployment by minimally invasive methods and solidification under physiological conditions [0004] which implies the hydrogels to be used within the body of the user. 
Stopek et al. however, teaches a composition for a hydrogel [0032] comprising: a multi-arm polyethylene glycol [0032], [0047, a multifunctional electrophilic polymer, such as a multi-arm PEG functionalized with multiple NHS groups, e.g., a PEG ester, may be used as a second hydrogel precursor] and [0063] terminated with thiol [0063], wherein the composition is in an injectable form to create a partial or full occlusion within a body lumen in [0002], Stopek et al. discloses forming a wound plug for repairing and sealing perforations in tissues, such as trocar wounds from laparoscopic port sites.
In view of the teachings of Stopek et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the composition of Messersmith et al. in like manner for plugging a wound or to create a partial or full occlusion within a body lumen in order to provide healing within the body lumen of the user.
With respect to claim 3, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Stopek et al. further teaches the multi-arm polyethylene glycol terminated with the thiol and the multi-arm polyethylene glycol terminated with the maleimide are crosslinked in situ [0053, Van der Waals interactions, ionic bonding, combinations thereof, and the like, and may be initiated by mixing two precursors that are physically separated until combined in situ].  Note: the problem being solved in Messersmith et al. invention is for biocompatible hydrogels capable of deployment by minimally invasive methods and solidification under physiological conditions [0004] which implies the hydrogels to be used within the body of the user. 
With respect to claim 10, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Messersmith et al. further discloses the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide are dissolved in an aqueous solvent or combination of aqueous and organic solvent prior to forming the composition [0130, see table 1].   
With respect to claim 13, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Stopek et al. further teaches the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide are present in and have a weight percent ranging from about 1 to 30% in solvent; in [0052] Stopek et al. teaches the electrophilic crosslinker may be present in amounts of from about 0.5 percent by weight to about 20 percent by weight of the hydrogel, in embodiments from about 1.5 percent by weight to about 15 percent by weight of the hydrogel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the multi-arm polyethylene glycol terminated with thiol and/or the multi-arm polyethylene glycol terminated with a maleimide have a weight percent ranging from about 1 to 30% in solvent during polymerization of the composition (hydrogel) during the formation of the wound plug.  
With respect to claim 16, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Messersmith et al. further discloses the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide comprises a 4-arm structure [0061].  
With respect to claim 21, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed except the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide are present in and have a viscosity of less than or equal to 7 Pa*s in solvent.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the multi-arm polyethylene glycol terminated with thiol and/or the multi-arm polyethylene glycol terminated with a maleimide have a viscosity less than or equal to 7 Pa*s in solvent, for the purpose of the hydrogel to be depolyed with a syringe and needle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 22, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Stopek et al. further teaches the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide are dissolved in a solvent with a pH 4-11. 
Stopek et al. teaches in [0048] a pre-formed hydrogel may be formed from a combination of collagen and gelatin as the natural component, with a multi-functional PEG utilized as a crosslinker. The collagen and gelatin may be placed in solution, utilizing a suitable solvent. To this solution, hyaluronic acid may be added along with a high pH buffer. Such a buffer may have a pH from about 8 to about 12, in embodiments from about 8.2 to about 9.  One suitable non-limiting buffer is a borate buffer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the multi-arm polyethylene glycol terminated with thiol and/or the multi-arm polyethylene glycol terminated with a maleimide are dissolved in a solvent with a pH 4-11 for affecting the stability of the hydrogel.
With respect to claim 23, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Messersmith et al. further discloses the composition or hydrogel [0032] is capable of being delivered dual-barrel injection system as evidenced by Khosravi et al.  in fig. (2C).
With respect to claim 24, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Stopek et al. further teaches the body lumen comprises an, intra-organ space [0002]-[0003].  
With respect to claim 25, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Messersmith et al. inherently discloses the occlusion is capable of a life span of from 6 months to 5 years; since Applicant composition and the composition of Messersmith et al. uses the same hydrogel components. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).  
With respect to claim 26, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Messersmith et al. inherently discloses crosslinking is capable of occurring within a delivery device, such that the hydrogel is delivered, since Applicant composition and the composition of Messersmith et al. uses the same hydrogel components. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
With respect to claim 27, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Stopek et al. further teaches upon implanting the composition, the composition swells from 100-1000% to maintain its position [0032, the wound plugs may be formed from a hydrogel. Hydrogels of the present disclosure may uptake fluids and swell from about 5% to about 100%, in embodiments, from about 20% to about 80% by volume. The swellable nature of a hydrogel may enable a more secure and conformed fit into the tissue defect].  
With respect to claim 28, the combination of Messersmith et al./Stopek et al. substantially discloses the invention as claimed.  Messersmith et al. inherently discloses the composition is imageable using ultrasound, as Applicant composition and the composition of Messersmith et al. uses hydrogel. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 01/31/2022, with respect to the rejection(s) of claim(s 2-3, 10, 16 and 23-28 rejected under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly discovered prior art drawn to Messersmith et al. in view of Stopek et al. who teaches the deficiencies of Messersmith et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786